J-A24014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 HOOVER CONTRACTING COMPANY,            :    IN THE SUPERIOR COURT OF
 INC., A CORPORATION                    :         PENNSYLVANIA
                                        :
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :    No. 1497 WDA 2019
 DAVID MCNAUGHTON AND SARAH             :
 MCNAUGHTON, TWO INDIVIDUALS            :

           Appeal from the Judgment Entered September 5, 2019
     In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): AR-15-004756,
                              GD-15-020762


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED NOVEMBER 18, 2020

     Hoover Contracting Company, Inc. (Hoover Contracting) appeals from

the September 5, 2019 order, that entered judgment on the February 22,

2019 jury verdict in Hoover Contracting’s favor and on the July 23, 2019 non-

jury verdict in favor of David and Sarah McNaughton (the McNaughtons), the

homeowners. After review, we affirm.

     The jury verdict was rendered in favor of Hoover Contracting in the

amount of $80,000.00, while the non-jury verdict was rendered in favor of the

McNaughtons in the amount of $59,506.49. The trial court explained that the

reason for holding both a jury trial and a non-jury trial was due to the fact

that a violation of the Home Improvement Consumer Protection Act (HICPA),

73 P.S. §§ 517.1 – 517.18, which is deemed a violation of the Unfair Trade
J-A24014-20



Practices and Consumer Protection Law (UTPCPL), 73 P.S. § 201-1 et seq.,

does not provide for a right to a jury trial. See Trial Court Opinion (TCO),

12/12/19, at 4 (n. 2).

       However, before we are able to address Hoover Contracting’s appeal,

we are compelled to determine whether the appeal must be quashed pursuant

to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), in light of the fact

that the order appealed from contains two lower court docket numbers that

would require the filing of two separate appeals.1 Upon receipt of the notice

of appeal, this Court issued a rule to show cause, directing Hoover Contracting

to explain why the appeal should not be quashed.          Hoover Contracting

complied, explaining:

       In the case at bar, the action was completely consolidated
       pursuant to Pa.R.C.P. 213(a) because both causes of action arise
       [] out [of] the same transaction or occurrence, the identities of
       the parties are identical and the claims and defenses are exactly
       the same. Both actions arose out of disputes regarding the same
       contract and included the same claims and defenses with respect
       to all parties. This is clearly evidenced by the New Matter and
       Counterclaim filed by Hoover Contracting at docket number GD-
       15-020762[,] which specifically references docket number AR-15-
       004756[,] and reiterates the averments of its Complaint in the
       form of a New Matter and Counterclaim. Likewise, the New Matter
       and Counterclaim filed by the McNaughtons at docket number AR-
       15-004756 specifically incorporates by reference their Complaint
       filed at docket number GD-15-070602 and also reiterates the
       averments of its Complaint in the form of a New Matter and
       Counterclaim. Clearly, the identical parties and their identical
____________________________________________


1 Walker states that “when a single order resolves issues arising on more
than one lower court docket, separate notices of appeal must be filed. The
failure to do so will result in quashal of the appeal.” Walker, 185 A.3d at
977.

                                           -2-
J-A24014-20


      claims arise out of the same transaction or occurrence and were
      completely consolidated for all purposes, including appealability.
      Furthermore, the only Order that would have any effect on both
      causes of action would be the Order dated March 30, 2016[,]
      which completely consolidated the causes of action under AR-15-
      004756[;] however[,] such Order was never entered at docket
      number GD-15-020762, was consented to by all parties[,] and is
      not the subject of this appeal. The jury verdict of February 25,
      2019 and the nonjury verdict of July 23, 2019[,] and the final
      Order entering judgment on all of the parties[’] claims dated
      September 5, 2019, from which this appeal arises, were all only
      docketed at AR-15-004756 and not at GD-15-020762[;] there is
      no verdict or judgment docketed at GD-15-020762.

      Thus[,] it was appropriate to completely consolidate the cases
      under Pa.R.A.P. 213(a) for all purposes, including appealability[,]
      and as such [Hoover Contracting] has properly perfected its
      appeal by filing a timely Notice of Appeal at docket number AR-
      15-004756 and [the matter] should not be quashed.

Hoover Contracting’s Response to Rule to Show Cause, 10/24/19, at 4-5

(unnumbered).

      In reviewing the record, we are aware that the trial court here explained

in its opinion that it “consolidated docket no. GD-15-20762 into no. AR-15-

4756[,] and assigned responsibility for resolving the dispute to [the present

judge].”   TCO at 4.     Furthermore, Hoover Contracting’s response to this

Court’s Rule to Show Cause points out that the two cases were consolidated

under AR-15-004756, pursuant to the trial court’s March 30, 2016 order, and

that the order was not listed on the docket for GD-15-020762; rather, it was

only listed on the AR-15-004756 docket. More importantly, the record only

contains docket entries for AR-15-04756. There is no list of docket entries

contained in the record under GD-15-020762. Moreover, we note that despite

the trial court’s order providing for consolidation and the lack of a list of docket


                                       -3-
J-A24014-20



entries for GD-15-020762 in the record, the trial court’s September 5, 2019

order lists both docket numbers without any reference to the consolidation.

Also, the caption on Hoover Contracting’s notice of appeal filed with this Court,

contained the following:

                          No.: AT 15-4756
                          AND NOW CONSOLIDATED WITH
                          No. GD 15-020762 (at AR 15-004756)

Hoover Contracting’s Notice of Appeal, 10/4/19.         Accordingly, because of

these confusing circumstances, we decline to quash the appeal.               Cf.

Commonwealth v. Stansbury, 219 A.3d 157 (Pa. Super. 2019) (refusing to

quash appeal due to court’s misstatement, which operated as a breakdown in

the court’s operation).

      We now turn to the specifics of Hoover Contracting’s appeal, which takes

issue with the judgment resulting from the non-jury trial.               Hoover

Contracting’s six issues are stated in its brief as follows:

      I. Did the [t]rial [c]ourt make an error of law and abuse its
      discretion in finding that [the] McNaughtons suffered an
      ascertainable loss of money as a result of [Hoover Contracting’s]
      violations of HICPA and the UTPCPL when the [j]ury verdict found
      in favor of [Hoover Contracting] on all of [the] McNaughtons’
      common law claims for damages and awarded [Hoover
      Contracting] $80,000.00 on its unjust enrichment claim.

      II. Did the [t]rial [c]ourt commit an error of law and abuse its
      discretion in determining that Hoover Contracting [] was not
      justified in leaving the project prior to completion despite the
      McNaughton[s’] failure to make the agreed[-]upon payments in
      addition to their notice not to return to the job.

      III. Did the [t]rial [c]ourt err in determining that [Hoover
      Contracting’s] failure to install the beam pursuant to the

                                      -4-
J-A24014-20


      architectural plans resulted in an ascertainable loss of money or
      property to the McNaughton[]s entitling them to damages under
      the UTPCPL in light of the fact that the [j]ury found that [Hoover
      Contracting] had not breached the contract or violated any
      warranties of workmanship or[] habitability and was not negligent
      and that the beam reflected in the plans would not fit, was not
      necessary and [the] McNaughtons would not pay for it.

      IV. Did the [t]rial [c]ourt abuse its discretion or commit an error
      of law in determining that the McNaughton[]s had established any
      reckless, deceptive conduct that would warrant an award of treble
      damages under the UTPCPL.

      V. Did the [t]rial [c]ourt commit[] an abuse of discretion and error
      of law in allowing the admission of [d]efense [c]ounsel’s legal bills
      and awarding attorney’s fees to the McNaughton[]s which
      amounts to nearly three times their actual damages.

      VI. Did the [t]rial [c]ourt commit an error of law in determining
      that prejudgment interest on an award under quantum meruit was
      discretionary and not a matter of right.

Hoover Contracting’s Brief at 6-7.

      We next set forth our standard and scope of review, which are well-

settled.

      Our review of the trial court’s decision after a non-jury trial is
      limited to determining whether the findings of the trial court are
      supported by the competent evidence and whether the trial court
      committed error in the application of law. It is not our role to pass
      on the credibility of witnesses, as the trial court clearly is in the
      superior position to do so.

Ramalingam v. Keller Williams Realty Group, 121 A.2d 1034, 1041 (Pa.

Super. 2015) (quoting Kornfeld v. Atl. Fin. Fed., 856 A.2d 170, 173 (Pa.

Super. 2004)).

      Having reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough opinion authored by the Honorable Alan D.


                                      -5-
J-A24014-20



Hertzberg of the Court of Common Pleas of Allegheny County, dated December

12, 2019, we conclude that Judge Hertzberg’s well-reasoned opinion

accurately disposes of the issues presented by Hoover Contracting on appeal

and we discern no abuse of discretion or error of law. Accordingly, we adopt

Judge Hertzberg’s opinion as our own for purposes of appellate review and

affirm the judgment from which this appeal arose.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2020




                                   -6-
Circulated 10/19/2020 03:47 PM